Citation Nr: 1424298	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a skin disorder, including as due to exposure to herbicides.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for jaundice.

7.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to March 1971 and from May 1974 to August 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In December 2012 and November 2013, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. The evidence of record preponderates against a finding that the Veteran has a right shoulder disorder that had its clinical onset in or is otherwise related to his active service.

2.  The evidence of record preponderates against a finding that the Veteran has a left ankle disorder that had its clinical onset in or is otherwise related to his active service.

3.  The evidence of record preponderates against a finding that the Veteran has a left knee disorder that had its clinical onset in or is otherwise related to his active service.

4.  The evidence of record preponderates against a finding that the Veteran has a skin disorder that had its clinical onset in or is otherwise related to his active service, including exposure to herbicides.

5. The evidence of record preponderates against a finding that the Veteran has hepatitis C that had its clinical onset in or is otherwise related to his active service.

6.  The evidence of record preponderates against a finding that the Veteran has jaundice that had its clinical onset in or is otherwise related to his active service.

7.  The evidence of record preponderates against a finding that the Veteran has an acquired psychiatric disorder, including PTSD, that had its clinical onset in or is otherwise related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for an award of service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for an award of service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria for an award of service connection for a skin disorder, including as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for an award of service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

6. The criteria for an award of service connection for jaundice have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

7.  The criteria for an award of service connection for an acquired psychiatric disorder, including PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The August 2006 letter provided appropriate notice, including as to how VA assigns an appropriate disability rating or effective date, curing any timing defect.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Some of the Veteran's service treatment records are unavailable.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in such cases.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA and non-VA medical records have been obtained, to the extent available.  A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files shows does not show any additional evidence relevant to the service connection claims on appeal not already considered by the RO.

The purpose of the Board's December 2012 remand was obtain the Veteran's VA treatment records and records considered by the Social Security Administration (SSA), provide him with a hepatitis C questionnaire and, upon his response, schedule him for VA examination for that and his other claims.  

The RO obtained the Veteran's VA treatment records, dated from February 1997 to April 2013, and Vet Center records, dated in 1984 and 1986.  Records obtained from the SSA show that he did not qualify for disability benefits.  See August 17, 2007 SSA letter to the Veteran.  The Veteran did not respond to the RO's January 2013 letter requesting that he complete a hepatitis C questionnaire.  According to a July 26, 2013 electronic message in the file, the Veteran was a "no show" for June 4, 2013 VA examinations although other information in the file suggests that the examinations were scheduled in July 2013.  It was unclear to the Board when he was scheduled for the requested examinations.

Thus, the Board remanded the Veteran's case in November 2013 and directed that he be scheduled for VA examinations in conjunction with his claims.  There was substantial compliance with the Board's remand, as he was scheduled for VA examinations in March 2014 at the VA medical center in Fayetteville, North Carolina, but the Veteran failed without explanation to report. 

There is no indication in the record that the letters notifying the Veteran of the scheduled March 2014 VA examinations were not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). 

The report from the VA medical facility notes that the Veteran failed to report for the scheduled examinations.  The August 2013 supplemental statement of the case informed the Veteran of his failure to report (see pages 11 and 14) and the lack of any showing of good cause for his absence.  There is no record in the claims folder of a response from the Veteran.  In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record that is in Jacksonville, North Carolina.  See 38 C.F.R. § 3.1(q) (2013).

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for additional VA examinations is not warranted as to the claims for service connection for right shoulder, left knee, skin, psychiatric, and left ankle disorders, jaundice and hepatitis C.  The Board has no legal recourse but to decide the Veteran's claims on the basis of the existing record.  38 C.F.R. § 3.655.

In sum, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and his written and oral statements.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case, including the Veteran's service treatment records and his written statements and oral testimony in support of his claims.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).


Legal Criteria

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement. 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Braymer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (to the effect that complaints of pain alone do not meet the current disability threshold).  More recently, the court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

However, although the Veteran is competent in certain situations to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic, skin, gastrointestinal, and psychiatric pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

A.  Left Ankle Left Knee and Right Shoulder Disorders

Service treatment records, dated in December 1969, show that the Veteran complained of sharp pain behind his right scapula.  When examined for separation in February 1971, an upper extremity abnormality was not noted.  On a Report of Medical History completed in May 1974, when he was examined for enlistment, the Veteran denied having a trick shoulder or bone or joint problems.  On examination at that time, his upper and lower extremities were normal, and a tattoo was noted behind his left ankle.

The post service medical evidence includes a December 1977 VA examination report during which the Veteran complained of leg pain related to a left ankle fracture in service.  The report notes a 1968 truck explosion wherein the Veteran injured his back but it does not reference a right shoulder injury.

VA medical records include the Veteran's complaints of right shoulder pain.  In August 2005, it was noted that he had right arm paresthesia.  A November 27, 2006 VA medical record reflects the Veteran's complaint of pain in his right shoulder to the back of neck and down his right to his hand for about five years.  A February 2007 neurology record shows that results of a nerve conduction study of his right upper extremity were abnormal.

A July 2007 private internal medicine evaluation, performed in conjunction with the Veteran's claim for SSA disability benefits, reflects that his knees, ankles, and shoulders, had normal range of motion with no deformity.  Right hand carpal tunnel was noted but a knee, ankle, or right shoulder disorder was not diagnosed.  

VA medical records, dated in June 2010 and February 2011, indicate that the Veteran was seen for complaints of right shoulder pain.  When seen on November 5, 2012, he reported having pain in his joints and sharp right shoulder pain for over 30 years and said he had the pain "since Vietnam."  

During his August 2012 Board hearing, the Veteran testified that he injured his left ankle in a booby trap in the jungle of Vietnam in 1968 and that the residuals of the injury were misidentified on his separation examination as a tattoo of the ankle.  See Board hearing transcript at pages 6-9 and 12.  He injured his left knee in the same incident and a subsequent ambush.  Id. at 8, 12.

As to his right shoulder, the Veteran stated that it was injured in November or December 1969 when he was minesweeping and a mine detonated and blew him off the road.  Id. at 3.  He was treated for back pain behind the right scapular and shoulder area and experienced right shoulder trouble since that time.

The Veteran failed to report for VA examination scheduled in 2013.

As noted above, the Veteran also failed to report for VA musculoskeletal examination of his knee, ankle, and shoulder, scheduled in March 2014, in conjunction with his claims.  He has offered no explanation as to why he failed to appear for the scheduled examination.   

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled March 2014 VA examination without good cause.  See 38 C.F.R. § 3.655. 

There is not one medical opinion of record to support the Veteran's service connection claims.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655. 

When a veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a). 

VA offered the Veteran an opportunity to have a VA examination to obtain a medical opinion regarding whether he had a left ankle and knee and right shoulder disorders incurred in or related to his military service.  The Veteran, however, failed to appear for the scheduled VA examinations.  His failure to cooperate in attending the examinations has left the record devoid of any competent opinion whether he has left knee and ankle and right shoulder disorders that were incurred in or related to his active military service.  38 C.F.R. § 3.655(b).

Given that there is no competent evidence that the claimed disorders are aggravated by a service-connected disorder, given that the Veteran failed to report for the scheduled examinations, and given that he has not provided good cause for his failure in this regard, his claims must be denied.

While VA has a duty to assist the Veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the Veteran to appear for VA examinations.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993). 

In sum, the Veteran was aware of the consequences of a failure to report for VA examination without good cause.  He has not shown good cause for his failure to appear for the VA musculoskeletal examination scheduled in March 2014.  The Board finds that the Veteran failed to report to the scheduled March 2014 VA examination without good cause.  See 38 C.F.R. § 3.655(b).  As such, his claims must be rated based upon the evidence of record.  Id.  

In deciding whether good cause was shown for the Veteran's failure to report for the necessary examination, the Board has considered the doctrine of reasonable doubt, but the preponderance of the evidence is against a finding that there was good cause and reasonable doubt does not arise. 

There is no competent medical evidence of record to support the Veteran's claims.

Here, there is no medical evidence to support diagnoses of left knee and ankle and right shoulder disorders.  See Brammer v. Derwinski, 3 Vet. App. at 225. 

The evidence does not show that the Veteran exhibits a left knee or ankle or right shoulder disorder that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, supra. 

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, diagnoses of a left knee and ankle and right shoulder disorders are complex findings that go beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of knee, ankle, and shoulder disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes a symptom of joint and shoulder pain.  See Sanchez-Benitez v. West, 13 Vet. App. at 285 (to the effect that complaints of pain alone do not meet the current disability threshold).

In the absence of any competent evidence of a left knee or ankle or right shoulder disorder, the Board must conclude the Veteran does not currently suffer from such disability.  For such reasons, service connection for left knee and ankle and right shoulder disorders is not warranted.


B.  Jaundice and Hepatitis C

Service treatment records do not reflect treatment for jaundice or hepatitis C.  When examined for separation in February 1971, neither jaundice nor hepatitis C was noted.  On his May 1974 Report of Medical History, the Veteran checked no to having jaundice or hepatitis and a liver abnormality was not noted on examination.  A tattoo behind his left ankle was noted.

The post service evidence includes the December 1977 VA examination report, which does not reflect any findings referable to hepatitis C.

VA medical records describe treatment for hepatitis C diagnosed in mid-2006.  A June 14, 2006 VA outpatient record reflects that the Veteran was seen for follow-up and had quit using alcohol since last seen.  The etiology of his hepatitis C was discussed with the Veteran (although not described in the clinical record).  

A June 25, 2008 record indicates that the Veteran's hepatitis C viral load was high and he needed to stop consuming alcohol.

During his August 2012 Board hearing, and in a February 2013 signed statement, the Veteran indicated that he was diagnosed with hepatitis C by a medic in 1969 (although, in a July 2007 written statement, he reported treatment only since 2006).  See Board hearing transcript at pages 14-15 and 21.  He had jaundice when he was diagnosed with hepatitis C and experienced periodic flare-ups of jaundice.  Id. at 20.

The Veteran failed to report for VA gastrointestinal examination of his liver scheduled in 2013.

As noted above, the Veteran also failed to report for VA gastrointestinal examination of his liver scheduled in March 2014, in conjunction with his claims.  The Board finds that the Veteran failed to report to the scheduled March 2014 VA examination without good cause.  See 38 C.F.R. § 3.655. 

There is not one medical opinion of record to support the Veteran's service connection claims.

Given that there is no competent evidence that the claimed hepatitis has been aggravated by a service-connected disorder, given that the Veteran failed to report for the scheduled examinations, and given that he has not provided good cause for his failure in this regard, his claims must be denied. 

The Veteran has contended that service connection should be granted for hepatitis C and jaundice.  Although the evidence shows that he currently has hepatitis C, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  The record reflects that his gastrointestinal system was normal on separation from service and the first post service evidence of record of hepatitis C is from 2006, nearly 30 years after the Veteran's separation from service.  In short, no medical opinion or other medical evidence relating the Veteran's hepatitis C and jaundice to service or any incident of service has been presented.  See Holten v. Shinseki, 557 F.3d at 1366; Shedden v. Principi, 381 F.3d at 1167.

Service connection for jaundice and hepatitis C is therefore not warranted.

In denying service connection as to the claims on appeal, the Board has considered the Veteran's contention that a relationship exists between his current hepatitis C and jaundice disorders, and military service.  In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

To the extent the Veteran is claiming that hepatitis C and jaundice problems have persisted since service, this is inconsistent with the overall record that reflects that his hepatitis C problems manifested after service and he is not a reliable historian.  The Veteran made no mention of his hepatitis C problems in February 1971 during his service examination for separation, and examination of his gastrointestinal system at that time was normal.  He denied having jaundice or hepatitis in May 1974 during his service examination for enlistment.  He has not explained why he failed to mention pertinent difficulty when examined pursuant to service requirements.  Nor did the Veteran mention hepatitis C in his initial claim for VA benefits received in October 1977 or during his December 1977 VA examination.  The Board does not find the Veteran to be a credible historian as to his contentions of continuous symptomatology.  In any event, as hepatitis is not a chronic disease under 38 C.F.R. § 3.309(a), service connection cannot be awarded solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Given the above, the preponderance of the credible evidence is against the Veteran's claims for service connection for jaundice and hepatitis C.

C.  Skin Disorder, including as Due to Exposure to Herbicides

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except that chloracne must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include chloracne or other acneform diseases consistent with chloracne.  38 C.F.R. § 3.309(e). 

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2012 (Update 2012), 79 Fed. Reg. 20308-13 (April 11, 2014); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Notwithstanding the foregoing a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e). 

The Veteran's service records show that he served in the Republic of Vietnam from June to August 1968 and from March 1969 to September 1970.  Therefore, he is presumed to have been exposed to herbicides during active duty. 

The next question for consideration is whether the Veteran has a skin disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.   Here, the Veteran has no post service identified skin disease and there is also no competent medical opinion or evidence otherwise linking a claimed skin disease to herbicide exposure.  The Veteran has expressed a belief that he has a current skin disease related to herbicide exposure, but it would require medical expertise to find that a skin disease is the result of exposure to specific chemicals in service.  An opinion as to such causation could not be based merely on lay observation.  Inasmuch as there is no evidence that the Veteran has the requisite medical expertise, his opinion is not considered competent evidence.

The remaining question is whether a current skin disease was directly incurred in service.

Service treatment records show that, in January 1968, the Veteran was treated for blisters on his left foot.  In May 1969, he was seen for a rash on his hands and a fungal type growth on the bottom of both feet.  In August and September 1969, the Veteran was treated for a rash on his back and tinea pedis was noted in August 1969.  In March 1971, questionable athlete's foot, secondary to infection, was noted.  On his May 1974 Report of Medical History, the Veteran denied having skin problems and, on examination at that time, prior to enlistment, a skin abnormality was not noted.

The post service medical evidence does not reflect treatment for a skin disorder.  In fact, the VA medical records indicate that the Veteran's skin was warm and dry prior to hernia surgery in June 2006.

During his August 2012 Board hearing, the Veteran testified that he was treated for a skin rash in service and continued to experience the rash since that time.  See Board hearing transcript at pages 22-23.

The Veteran failed to report for the VA dermatology examination of his skin scheduled in 2013.

As noted above, the Veteran also failed to report for VA dermatology examination of his skin scheduled in March 2014, in conjunction with his claim.  The Board finds that the Veteran failed to report to the scheduled March 2014 VA examination without good cause.  See 38 C.F.R. § 3.655. 

There is not one medical opinion of record to support the Veteran's service connection claim.

Given that there is no competent evidence that the claimed disorder is aggravated by a service-connected disorder, given that the Veteran failed to report for the scheduled examination, and given that he has not provided good cause for his failure in this regard, his claim must be denied.

Here, there is no medical evidence to support a diagnosis of a skin disorder, including as due to exposure to herbicides.  See Brammer v. Derwinski, 3 Vet. App. at 225. 

The evidence does not show that the Veteran exhibits a skin disorder that had its clinical onset in service or that are otherwise related to active service including exposure to herbicides.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, supra. 

In the absence of any competent evidence of a skin disorder, the Board must conclude the Veteran does not currently suffer from such disability.  For such reasons, service connection for skin disorder, including as due to exposure to herbicides, is not warranted.

D.  Acquired Psychiatric Disorder, including PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, including PTSD.  Prior to July 13, 2010, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2013). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f) ) (2013).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092  (July 15, 2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2013).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See YR v. West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is not limited to service department records and can be obtained from any source); see also Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

During his August 2012 Board hearing, the Veteran described his alleged stressful events related to an ambush while minesweeping in Vietnam in approximately April 1968.  See Board hearing transcript at pages 27-31.  He also participated in the TET Offensive and witnessed a lot of bloodshed and death.  Id.  The Veteran said that his awards and decorations included a Combat Infantryman Badge, Bronze Stars, and a Purple Heart.  Id.

The Veteran's service personnel records do not confirm that he received the asserted decorations.  The records confirm that he was assigned to an infantry division; that he had tours of duty in Vietnam and Korea from June 1968 to September 1970; and, that he participated in the Vietnam Counter Offensive Phases IV and VI, the TET Counter Offensive, and the Sanctuary Counter Offensive.

Assuming, for the purposes of this discussion only, that the Veteran was exposed to combat, he nevertheless does not have a diagnosed psychiatric disorder, including PTSD, related to his active service experience.

Service treatment records do not reflect treatment for a psychiatric disorder and relevant complaints were denied in reports of medical history.

The post service evidence includes Vet Center records dated in 1984 and 1986.  
In a May 1986 record, a treating a clinician noted that the Veteran's alcohol use interfered with his commitment, which the Veteran denied.  The Axis I assessment was atypical personality disorder.

A May 2006 VA outpatient record includes the Veteran's report of combat-related flashbacks and depression, for which he saw three psychiatrists in the past.  He admitted to depression and the assessment included PTSD, for which he was to be referred for mental health treatment.  Repeated attempts to contact him by telephone regarding the referral were unsuccessful and a letter was sent to his home regarding the referral.

According to a July 2007 private psychiatric evaluation report, prepared in conjunction with the Veteran's claim for SSA disability benefits, the Veteran complained of depressive and anxious symptoms in recent years.  He saw a therapist and received counseling in the past.  The Veteran had a problem with alcohol in the past, and was now clean and off alcohol.  He was troubled by severe back pain.  The Axis I diagnosis was alcohol dependence.

In June 2008, the Veteran's treating clinic physician again referred him for mental health treatment.  It was noted that he had depression and suicidal attempts in the past.  The Veteran had a problem with his current counselor and wanted a referral to a clinical near his home.  Repeated attempts to reach him by telephone were unsuccessful and a letter was sent to his home regarding the referral.

According to a November 2012 VA social worker's note, the Veteran was in counseling at a local Vet Center and was very dissatisfied.

A November 2012 VA outpatient primary note shows that the assessment included PTSD and that the Veteran had flashbacks.

The Veteran failed to report for the VA psychiatric examination scheduled in 2013.

As noted above, the Veteran also failed to report for VA psychiatric examination scheduled in March 2014, in conjunction with his claim.  The Board finds that the Veteran failed to report to the scheduled March 2014 VA examination without good cause.  See 38 C.F.R. § 3.655. 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655. 

Given that there is no competent evidence that the claimed disorder is aggravated by a service-connected disorder, given that the Veteran failed to report for the scheduled examination, and given that he has not provided good cause for his failure in this regard, his claim must be denied.

There is no competent medical evidence of record to support the Veteran's claim.

The Veteran has contended that service connection should be granted for an acquired psychiatric disorder, including PTSD.  Although the evidence shows that the Veteran has been variously diagnosed with depression and PTSD, no competent medical evidence has been submitted to show that these disabilities are related to service or any incident thereof.  On the other hand, the record reflects that a psychiatric abnormality was not noted separation from service in 1971 or enlistment in 1974 and the first post service evidence of record of depression and PTSD is from 2006, nearly 30 years after the Veteran's separation from service.  More significantly, no medical opinion or other medical evidence relating the Veteran's depression or PTSD to service or any incident of service has been presented.  Holton v. Shinseki, 557 F.3d at 1366; Shedden v. Principi, 381 F.3d at 1167.

In sum, service connection for a psychiatric disorder, including PTSD, is not warranted.  In denying service connection as to the claim on appeal, the Board has considered the Veteran's contention that a relationship exists between his current right eye disorder, and military service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F. 3d at 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

To the extent the Veteran is claiming that psychiatric problems have persisted since service, this is inconsistent with the overall record that reflects that his psychiatric problems manifested after service and thus he is not a reliable historian.  The Veteran made no mention of his psychiatric problems in 1971 or 1974 during his service examinations for separation, and psychiatric examination at that time was normal.  He has not explained why he failed to mention pertinent difficulty when examined pursuant to service requirements.  Nor did the Veteran mention having psychiatric problems during his December 1977 VA examination.  He testified to receiving a Combat Infantryman Badge and a Purple Heart, although he did not explain the injury(ies) for which the decorations were awarded, and his service personnel records do not affirm such receipt.  The Board does not find the Veteran a credible historian.  In any event, as the psychiatric disorders shown are not psychoses, they are not chronic diseases under 38 C.F.R. § 3.309(a), and thus service connection cannot be awarded solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

For the above reasons, the preponderance of the credible evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD.

All Claimed Disorders

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for left ankle and knee, right shoulder, skin, and psychiatric disorders, jaundice, and hepatitis C.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).	


						(CONTINUED ON NEXT PAGE)



ORDER


Service connection for a right shoulder disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a skin disorder, including as due to exposure to herbicides, is denied.

Service connection for hepatitis C is denied.

Service connection for jaundice is denied.

Service connection for an acquired psychiatric disorder, including PTSD, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


